Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 07/14/2022 is acknowledged.  The traversal is on the ground(s) that there is overlapping subject matter, specifically electrode structure, in claim 8 and its group.  This is not found persuasive because when seen incorporating the base claims, any electrode structure in group I also has intervening claims and structure making any invention in group I, when viewed as a whole, distinct and requiring separate search and consideration from the other groups.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 2014/0176371) in view of   PS VITA [Playstation Vita User’s Guide 2013 SCEI]
Liao discloses a mobile terminal comprising:
a main body; [0011, device 100 which may be a smart phone (mobile terminal)]
a display disposed on a front surface of the main body;  [0011, touch screen 20]
a coil antenna module disposed in a first area on a rear surface of the main body; [coil 314] and
a touch sensor disposed in a second area of the main body and configured to detect a touch input of a user, [effective touch area 21]
wherein the first and second areas do not overlap with each other. [0014, the effective touch area is surrounded by the coil, leaving space for both]
And while it discloses that the antenna may be on the backside of the display, it does not expressly disclose that the touch surface is on the rear of the main body.   PS VITA has a rear input, in a device that also has an antenna built in, wherein the rear input on the back of the device is a touch sensing input.  [Hardware part names, the figure shown on the third page, shows the rear side touch pad;;  Touch operations, and sensing orientation and motion section,  subsection, Touch operations the 10th page in the PDF, pages are not numbered]
Therefore it would have been obvious to one or ordinary skill in the art to allow for a rear side input, as it allows more options for input in the limited space available on a mobile device as well as allowing for creative gaming software input or input for other applications. 

2. the combination shows the mobile terminal of claim 1, wherein the second area is surrounded by the first area. [Liao, 0014, the effective touch area is surrounded by the coil]


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 2014/0176371) in view of   PS VITA [Playstation Vita User’s Guide 2013 SCEI] fucthre in view of Han (US 2016/0253540)
3. the combination shows the mobile terminal of claim 1, but does not show a fingerprint sensor with the touch sensor.  Han discloses an analogous terminal device that incorporates a fingerprint sensor adjacent to a touch sensor device. [00036-37, the touch pad and sensor are adjacent and can be connected through lead wires]   Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to  further include a fingerprint recognition sensor disposed in a third area on the rear surface of the main body, wherein the third area is adjacent to the second area and surrounded by the first area in order to simplify production and save costs as the fingerprint sensor and touch pad can be manufactured together, and the inclusion of a fingerprint sensor adding a layer of biometric security. 



Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of art references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648